The court is of opinion that the publication set forth in the indictment is improper, intemperate, unjustifiable and highly reprehensible, nevertheless it is not "indecent" as that word is employed in section 317 of the Penal Code.
The definitions given by the standard lexicographers are not controlling in deciding its legal signification; many meanings as used in ordinary conversation are also irrelevant.
Section 317 of the Penal Code is found in chapter VII, headed as follows: "Indecent Exposures, Obscene Exhibitions, Books and Prints, and Bawdy and Other Disorderly Houses."
Section 317 opens as follows: "§ 317. Obscene prints. 1. A person who sells, lends, gives away or shows, or offers to sell, lend, give away, or show, or has in his possession, with intent to sell, lend, or give away, or to show, or advertises in any manner, or who otherwise offers for loan, gift, sale or distribution, any obscene, lewd, lascivious, filthy, indecent or disgusting book, magazine, pamphlet, newspaper, story paper, writing, paper, picture, drawing, photograph, figure or image, or any written or printed matter of an indecent character;"
It is clear from the manner in which the legislature has *Page 480 
used the word "indecent" that it relates to obscene prints or publications; it is not an attempt to regulate manners, but it is a declaration of the penalties to be imposed upon the various phases of the crime of obscenity. The word "indecent" is used in a limited sense in this connection and falls within the maxim ofnoscitur a sociis.
The judgment and order appealed from should be affirmed.